El Juez Asociado Señob Aldkey,
emitió la opinión del tribunal.
La corporación Korber & Co., Inc., demandó en la Corte de Distrito de San Juan a don Prudencio Muñoz y a don Jacinto Muñoz en cobro de dinero alegando que los deman-dados suscribieron y entregaron a la demandante un pa-garé en el que se comprometieron a pagar solidariamente el 30 de mayo de 1922 la cantidad de $1,131.90 con inte-rés del 1 por ciento mensual desde su vencimiento: que en el mismo pagaré los demandados se sometieron a la juris-dicción de la Corte de Distrito de San Juan: que en 5 de julio de 1922 los demandados abonaron $200 a cuenta de ese pagaré por lo que están adeudando a la demandante la cantidad de $1,233.30, de ellos $931.90 por el resto del pa-garé y $301.40 por intereses basta la fecha de la demanda, suma que no le ha sido pagada a la demandante ni parte alguna de ella, por lo que solicitó sentencia a su favor por los $931.90 y sus intereses a razón del 1 por ciento mensual d'esde el 30 de mayo de 1922, los cuales hasta la fecha de la demanda ascendían a $301.40, haciendo un total hasta esa fecha de $1,233.30, y por las costas.
Los demandados excepcionaron la demanda y solicitaron el traslado del pleito a la Corte de Distrito de Humacao por ser la ciudad de Caguas el lugar de su residencia y ejercitarse en la demanda una acción personal, pero el tras-lado les fué negado por la corte inferior y entonces contes-*86taron la demanda, celebrándose después el juicio, al que no asistieron los demandados, y la corte sentenció condenando a los demandados a pagar mancomunada y solidariamente a la demandante la cantidad de $931.90' de principal más intereses sobre la misma al 1 por ciento mensual desde el 30 de mayo de 1922 basta su pago total, así como las costas, gastos, desembolsos y honorarios de abogado.
El primer motivo de la apelación de los demandados contra esa sentencia es por haber negado la corte inferior el traslado del pleito al distrito del domicilio de los demandados, y se alega que aunque esa negativa no fué apelada podemos resolver esa cuestión en esta apelación contra la sentencia, citándosenos como aplicable el caso de Trautman v. Sociedad Trautman & Acha, 31 D.P.R. 268.
El artículo 305 del Código de Enjuiciamiento Civil dis-pone que en la apelación de una sentencia, la corte de ape-lación podrá revisar la resolución apelada y cualquiera otra providencia o resolución interlocutoria, si hubiese sido ob-jeto de excepción y se refiera a los hechos en que la senten-cia se base o necesariamente la afecte, excepto cuando se trate de una resolución o providencia de la que se hubiere [jodido apelar; y como el No. 3 del artículo 295 del mismo código autoriza apelación contra resolución que conceda o niegue el cambio de lugar [jara la celebración del juicio, no podemos resolver en esta apelación contra la sentencia si el traslado del pleito fué negado erróneamente, como pre-tende el apelante, y así lo resolvimos en el caso de Santiago v. Cabán, 23 D.P.R. 510. En cuanto al caso citado de Trautman, nó tiene aplicación • a éste porque en él se trataba de una orden que negó el levantamiento de un embargo y que declaramos ser revisable en apelación contra la sentencia definitiva de acuerdo con la ley para asegurar la efectividad de las sentencias aunque el No. 3 del artículo 295 del Código de Enjuiciamiento Civil permite apelación contra orden que anule o se niegue a anular un embargo, *87porque no consideramos, esos recursos como incompatibles, sino electivos.
 Se alega como segundo motivo que la corte inferior concedió más de lo que se liabía pedido en la demanda porque condenó a pagar intereses basta el total pago de la deuda, concediendo así intereses no pedidos. Este error no existe, porque la demandante pidió en la súplica de .su demanda que se condenase a los demandados al pago de $931.90 e intereses al 1 por ciento mensual desde el 30 de mayo de 1922, sin que su manifestación de que en la fecha de la demanda ascendían los intereses a $301.40 sea una limitación a su derecho a cobrarlos hasta el total pago de la deuda; y sin que sea de aplicación el caso de Sucrs. de Oliva & Ca. v. Matienzo & Ca., 13 D.P.R. 293, porque en éste no se trataba de intereses sino de daños y perjuicios futuros que podían ocurrir o nó después de la sentencia.
A pesar de que los demandados han dado lugar con la falta de cumplimiento de su obligación a ser condenados, se alega como tercer motivo del recurso que fue error el condenarlos también en costas, sin que en apoyo de tal alegado error se diga otra cosa sino que no es discreto agobiar con una condena de costas a los que no pueden pagar sus deudas, por lo que no le daremos más consideración.
En el cuarto y último motivo se alega que la demanda es insuficiente porque no expresa la causa de la obligación que se reclama.
Para apoyar ese motivo se dice que .en el syllabus del caso de Sucrs. de Martínez v. Dávila & Cía., 18 D.P.R. 80, hemos declarado que una demanda en cobro de créditos mercantiles entablada por el cesionario de los mismos sin alegar el origen y naturaleza de dichos créditos es insufi-ciente y no puede servir de base a una sentencia fundada en las alegaciones dictadas contra el demandado por el he-cho de ser insuficiente la contestación; pero ese caso no es aplicable al presente porque el demandante no reclama *88como'cesionario de otra persona sino como acreedor directo de ios demandados.

La sentencia apelada debe ser confirmada.

El Juez Asociado Sr. Hutchison no tomó parte en la resolución de este caso.